     Case 2:18-cv-00038-KJM-CKD Document 53 Filed 08/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PETER J. REED,                                     No. 2:18-cv-0038 KJM CKD P
12                      Plaintiff,
13           v.                                         ORDER
14   D. LEATHERMAN, et al.,
15                      Defendants.
16

17           Plaintiff is a state prisoner proceeding pro se with a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff has been granted leave to proceed with this action in forma pauperis

19   pursuant to 28 U.S.C. § 1915. On August 18, 2021, plaintiff filed a request for a court appointed

20   medical expert. The expenditure of public funds on behalf of an indigent litigant is proper only

21   when authorized by Congress. Tedder v. Odel, 890 F.2d 210 (9th Cir. 1989). The in forma

22   pauperis statute does not authorize the expenditure of public funds for court appointed medical

23   experts for litigants. See 28 U.S.C. § 1915.

24   /////

25   /////

26   /////

27   /////

28   /////
                                                        1
     Case 2:18-cv-00038-KJM-CKD Document 53 Filed 08/20/21 Page 2 of 2


 1             Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for a court appointed

 2   medical expert (ECF No. 50) is denied.

 3   Dated: August 20, 2021
                                                    _____________________________________
 4
                                                    CAROLYN K. DELANEY
 5                                                  UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     reed0038.31.c
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
